Title: Dumas to the American Commissioners, 17 July 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, July 17, 1778, in French: I have seen the Grand Facteur and our friend every day, but have waited to write until the States General adjourned. Increasing the army was the principal subject of debate; Amsterdam rejected the proposal, and it will not be adopted. Our friend differed on it with the Grand Pensionary, who has his strengths and weaknesses. He is rich, could be independent and wise, and if he had courage could make the republic play a role worthy of it; the Grand Facteur believes he is on our side, and says that our friend dislikes him for his courtier’s flexibility. The Grand Pensionary fears Amsterdam, I believe, and my warning that it knew about the overtures to him accounted for his receiving me warmly.
Our friend assured me that the steps I have taken have publicized beyond contradiction the favorable American attitude toward the republic, and have strengthened Amsterdam and weakened the British party. I told him that failure on the Grand Pensionary’s part to answer your letter would be offensive. As long as the court opposes formal consideration of the matter, he replied, the Grand Pensionary would not compromise himself by acting alone; but Amsterdam appreciates the communicating of the treaty and wants the most friendly relations with the United States.
War has been declared in Germany. The Dutch envoy to Berlin has reported the King’s declaration of his position and of his spurned efforts at compromise; Prussian troops have reached Dresden, and the King has broken camp in Silesia.

The States General will reconvene tomorrow, to consider instructions to their envoy in London about the British seizure of two Dutch ships returning from St. Eustatius. You promised me, if I may remind you, a hundred louis semiannually for living expenses until Congress decided about me. I received the first instalment at the beginning of the year, but to survive until the end I need the second; should I apply to M. Grand in Paris?
Please send me a letter of recommendation, with names blank, in favor of a merchantman leaving Amsterdam for an American port. This would help good people who, on my advice, are taking this first venture in great secrecy. Haste is required, for the vessel is almost loaded.>
